Citation Nr: 1757184	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-43 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to February 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2014 the Board remanded the claim in order to provide the Veteran with the opportunity to testify at a Board hearing.  In May 2017, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.        § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

With regard to the Veteran's diagnosed schizophrenia, he claims that such either began in service or was aggravated beyond its natural progression by his experiences in service.  Service treatment records are silent for any complaints, treatment or diagnosis of schizophrenia.  His entrance examination reflects no report of any mental health conditions and the Veteran specifically denied such.  As such, he is presumed to be sound on service entrance.  See 38 U.S.C. § 1111.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

The Board notes that the Veteran's military personnel records reflect that he was discharged due to performance and conduct problems and not due to a medical or mental health disability.  However, evidence submitted in support of the Veteran's claim reflects that the Veteran was hospitalized in January 1983, prior to his service, with possible schizophrenia.  Furthermore, records after his discharge from service reflect a diagnosis of schizophrenia in 1987 and problems with anger and hallucinations.  Finally, the Veteran at his May 2017 hearing testified that he experienced intense hazing during his time in the service and that prior to his service he was able to work and maintain employment, however after his discharge, he felt his condition worsened and he could no longer work.  

Given that the Veteran was presumed sound upon entrance, an opinion as to whether there is clear and unmistakable evidence that the Veteran's schizophrenia preexisted his military service and, if so, whether there is clear and unmistakable evidence that it was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service is required.  Therefore, on remand, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of his schizophrenia.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  With regard to the Veteran's schizophrenia, did such clearly and unmistakably pre-exist the Veteran's service from November 15, 1984 to February 14, 1985?  The examiner should specifically address the hospitalization records from 1983.

(i)  If so, is there clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service? 

If there was an increase in the severity of the Veteran's disorder, was such increase clearly and unmistakably due to the natural progress of the disorder?

ii)  If not, is it at least as likely as not (a 50 percent or higher probability) that the Veteran's schizophrenia had its onset during or is otherwise the result of the Veteran's military service? 

Similarly, if such did not pre-exist the Veteran's entry to active duty, is it at least as likely as not that such manifested within one year of the Veteran's service discharge, i.e., by February 1986?  If so, please describe the manifestations. 

In providing the foregoing opinions, the examiner should specifically address the Veteran's lay statements, service treatment records, and all medical records in the file. 

A detailed rationale for all opinions given should be provided.

2.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).





_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




